In 1931 T. J. Nannie died intestate and J. O. Pollard duly qualified as administrator of his estate. The plaintiffs are surviving brothers and sisters of the deceased and Bessie Nannie, a minor, is his widow and is represented by J. O. Pollard, her guardian.
The controversy relates to a bank deposit, the appellant contending that he is entitled to the whole amount thereof in his representative capacity as guardian of the widow. The judgment sets out as an admitted fact the statement that T. J. Nannie deposited $4,343 in the savings department of the Bank of Farmville to the account of "T. J. Nannie or Bessie M. Nannie." This continued to be the form of the deposit up to and after the intestate's death. In the absence of rebutting evidence the person making a deposit in a bank is deemed to be the owner of the fund. The appeal therefore, brings up this case: A husband deposited money in a bank which was entered upon the records of the bank in the name of the husband or his wife; the husband died; the wife survived. Is the widow entitled to the deposit?
The deposit did not constitute a gift to the wife inter vivos. To make a gift of a bank deposit there must be not only an intention to give but a delivery and loss of dominion over the property given. 30 C. J., 701, sec. 297. The title to the deposit remained in the husband; hence the *Page 363 
only right the wife had to draw out the money was by virtue of the authority conferred upon her by her husband, she acting as his agent; and her power as agent was revoked by the death of her husband. 3 Rawle C. L., 579; Jones v. Fullbright, 197 N.C. 274.
The trial court adjudged that the administrator of the deceased is entitled to the deposit to be distributed as assets of the estate. We concur in the judgment.
Affirmed.